GAINES, Chief Justice.
In the case of the Orr and Lindsay Shoe Company against R. H. Thompson, recently decided, we held that, after a corporation becomes insolvent and ceases to carry on its business, creditors cannot acquire a preference lien upon the assets by attachment or other judicial process. There are expressions in the opinion of the Court of Civil Appeals in the present case which conflict with this view. But we are of opinion that the case was correctly decided and therefore the writ of error must be refused. The corporation in question in this case, though insolvent when the attachment issued, had not ceased to carry on its business in the usual course of trade; and, in our opinion, the point had not then been reached when the property of the corporation could be deemed a trust fund for the benefit of all its creditors alike.
The application for the writ of error is refused.

Writ of error refused.